       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 1 of 7



 1   Brian M. Bergin, (#016375)
 2   Bergin, Frakes, Smalley & Oberholtzer, PLLC
     4343 E. Camelback Road, Suite 210
 3   Phoenix, Arizona 85018
 4   Telephone: (602) 888-7858
     Facsimile: (602) 888-7856
 5   bbergin@bfsolaw.com
     Attorneys for Defendants Faith and Freedom
 6
     Coalition, Inc and Ralph Reed
 7
     Jason Torchinsky
 8
     Stephen Roberts
 9   Holtzman Vogel Josefiak Torchinsksy
     45 North Hill Drive, #100
10   Warrenton, Virginia 20186
11   Pro Hac Vice Counsel for Defendants FFC & Reed
12                      IN THE UNITED STATES DISTRICT COURT
13                            FOR THE DISTRICT OF ARIZONA
14
      Amber Pickett, individually and on behalf
15    of all others similarly situated,               Case No.: CV-19-00014-PHX-DLR
16
                     Plaintiff,
17                                                    (Assigned to Hon. Douglas L. Rayes)
      v.
18
19    Faith and Freedom Coalition, Inc.; Ralph                (Oral Argument Requested)
      Reed; and Americans of Faith,
20
21                   Defendants.

22
                     FAITH AND FREEDOM COALITION, INC.
23           AND RALPH REED REPLY IN SUPPORT OF MOTION TO STAY
24         PROCEEDINGS PENDING PRIMARY JURISDICTION REFERRAL AND
                    INCORPORATED MEMORANDUM OF LAW
25
             Defendants Faith and Freedom Coalition, Inc. (“FFC”) and Dr. Ralph Reed
26
     (“Reed”), pursuant to Fed. R. Civ. P. 12(b)(6), hereby submit their reply in support of
27
     their “Motion of Defendants’ Faith and Freedom Coalition, Inc., and Ralph Reed to Stay
28
     Proceedings    Pending       a   Preliminary   Jurisdiction   Referral   and   Incorporated
       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 2 of 7



 1   Memorandum of Law” [DE21] (“Motion”) and respectfully renew their request that this
 2   Court stay this case pending referral to the Federal Communications Commission for its
 3   determination of whether a peer-to-peer text message system, such as the one utilized by
 4   their contractor, and other similarly situated clients of vendors providing peer-to-peer text
 5   message services, is an unlawful dialing system under the TCPA.
 6   I.    Because The Question Of Whether Peer-to-Peer Text Messaging Software
           Constitutes An Autodialer Is Question Of First Impression Currently
 7         Pending Before The Agency Tasked With The Expertise In This Area, This
 8         Court Should Stay The Litigation Pending The FCC’s Review.

 9          Congress has vested the FCC with the uniform interpretation and comprehensive

10   enforcement of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 953 (9th

11   Cir. 2009). Referral is appropriate “when a claim is cognizable in federal court but
12   requires resolution of an issue of first impression, or of a particularly complicated issue
13   that Congress has committed to a regulatory agency.” Syntek Semiconduct Co. v.
14   Microchip Tech., 307 F.3d 775, 780 (9th Cir. 2002).
15          First, the Ninth Circuit has recognized that the doctrine of primary jurisdiction is
16   designed to protect agencies that possess quasi-legislative powers and is “actively
17   involved in the administration of regulatory statutes.” Clark v. Time Warner Cable, 523
18   F.3d 1110, 1115 (9th Cir. 2008). The Ninth Circuit determined that this description fits
19   the FCC’s oversight and enforcement of the Telecommunications and Federal
20   Communications Act. Id.
21
            Second, the precise issue before this Court and before the FCC is whether Peer-to-
22
     Peer software that requires human intervention to manually dial telephone numbers
23
     constitutes an autodialer. This is an issue of first impression for the FCC and this Court.
24
     The FCC is currently receiving comments from the public. [DE 30 at 6] Because the FCC
25
     is tasked with establishing uniform rules for the industry and because it has the technical
26
     expertise, Clark, 523 F.3d at 1115, this Court should stay this case pending a ruling from
27
     the FCC. See Barrera v. Comcast Holdings Corp., 2014 U.S. Dist. LEXIS 65800, *5
28


                                                 -2-
       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 3 of 7



 1   (N.D. Cal. May 12, 2014) (staying litigation under primary jurisdiction doctrine because
 2   the central issue in the case was before the FCC and because Congress had vested the
 3   FCC with the duty of uniform interpretation and comprehensive enforcement over the
 4   TCPA); Wright v. Lyft, Inc., 2015 U.S. Dist. LEXIS 185952 (W.D. Wash. Jan. 5, 2015)
 5   (granting a stay under the doctrine of primary jurisdiction for a suit alleging that a mobile
 6   application generated text messages in violation of the TCPA).
 7          A. Plaintiff’s Arguments To The Contrary Are Unpersuasive.
 8
            First, Plaintiff contends, however, that this is not an issue of first impression
 9
     because the Ninth Circuit has already decided the issue in Marks v. Crunch San Diego,
10
     LLC, 904 F.3d 1041 (9th Cir. 2018). [DE 30 at 3]. But the Ninth Circuit has not
11
     considered the technology at issue here. Instead, the Ninth Circuit reviewed the
12
     applicability of the TCPA to “Textmunication” systems. Marks, 904 F.3d at 1048. The
13
     district court in that case ruled that the Textmunication system was not an “autodialer”
14
     because the system “lacked a random or sequential number generator, and did not have
15
     the potential capacity to add such a feature.” Id. The software, however, did have the
16
     capacity to store numbers. Id. at 1049. The court concluded that the TCPA definition of
17
     an “autodialer” includes both systems that store numbers and those that produce numbers
18
19   to be called using a random or sequential generator. Id. at 1052. The Ninth Circuit also

20   rejected the absolutist argument that “autodialer” means fully automatic and without any

21   human intervention at all. Id. at 1052-53. Marks, therefore, was a case about statutory

22   interpretation, not determining whether new technology constituted an autodialer.

23          But importantly, and unlike the Peer-to-Peer technology at issue here,
24   Textmunication technology still “dials numbers automatically and therefore has the
25   automatic dialing function necessary to qualify as an ATDS.” Marks, 904 F.3d at 1053.
26   (emphasis added). Accordingly, and contrary to Plaintiff’s assertion, Peer-to-Peer
27   technology that requires a human being to manually dial each and every telephone
28


                                                 -3-
       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 4 of 7



 1   number remains an issue of first impression. This Court should stay the litigation pending
 2   the FCC’s decision on the P2P Alliance’s Petition. 1
 3          Second, Plaintiff contends that the FCC is unable to determine that the Peer-to-
 4   Peer technology software is not an autodialer because doing so would rewrite the statute.
 5   [DE 30 at 3]. But Plaintiff cannot seriously assert this position because, in her response to
 6   the Motion to Dismiss, she contends that the term “call” in the TCPA includes both
 7   telephone calls and text messages, a technology unavailable in 1991 when the statute was
 8
     written. [DE 31 at 9]. The case she cites, Satterfield, upheld the FCC’s interpretation
 9
     expanding “call” to include “text” as reasonable and consistent with the TCPA.
10
     Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009). If the FCC can
11
     determine if new technology constitutes a “call” under the TCPA, then it can determine
12
     whether new technology constitutes an “autodialer” under the TCPA. This is a perfectly
13
     reasonable exercise for a quasi-legislative agency. Clark, 523 F.3d at 1115. This Court
14
     should provide the FCC that opportunity.
15
            Third, Plaintiff contends that this Court should not stay the case because she also
16
     pled that Defendants used a prerecorded voice. But this Court should dismiss that
17
     challenge anyway as voice and text are two distinct words and neither the FCC nor the
18
19   courts have ruled that a prerecorded voice includes prerecorded texts. See Defs.’ Reply in

20   Support of their Mot. to Dismiss at 5-6. Furthermore, Plaintiff cites no authority for this

21   proposition. In fact, courts have granted stays notwithstanding a complaint pleading the

22
23          1
              Reliance on Nicholson v. REI Energy, LLC, No. 18-cv-00203, 2019 U.S. Dist.
     LEXIS 33004 (D. Ore. Feb. 28, 2019) is similarly misplaced because the parties there
24   sought a stay concerning the meaning of the term “capacity” in that an autodialer is one
     with the capacity to store numbers to be called or produce numbers to be dialed
25   sequentially or randomly. Id. at *11. That issue was squarely decided in Marks. Marks,
     904 F.3d at 1052. Again, however, the precise issue of whether software that requires a
26   human being to manually dial telephone numbers constitutes an “autodialer” remains an
     issue of first impression within this Court and this Circuit. Id. at 1053.Additionally,
27   Nicholson concerned a separate, expansive Petition for Declaratory Rulemaking, not a
     discrete Petition for Clarification regarding the precise technology at issue in this case.
28   See [DE 21 at 12-20].


                                                 -4-
       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 5 of 7



 1   use of a prerecorded voice. And it is likely that no authority exists because the existence
 2   of other claims does not factor into the court’s thinking when deciding whether to grant a
 3   stay so an agency can exercise primary jurisdiction. See, e.g., Barrera v. Comcast
 4   Holdings Corp., No. 14-cv-00343 (N.D. Cal. Jan. 23, 2014) [DE 1] (Compl. ¶ 18). The
 5   standard is not whether the case’s sole “claim” is ripe for referral. The standard is
 6   whether a claim is ripe for referral. Syntek Semiconduct Co. 307 F.3d at 780. Humans
 7   manually dialing phone numbers to send each and every text message is central to
 8
     resolving Plaintiff’s claim. Compl. ¶ 24. This Court should permit the FCC to issue its
 9
     ruling concerning the P2P Alliance’s Petition.
10
           Fourth and finally, Plaintiff contends that granting the stay would needlessly delay
11
     resolution of the claims because it is unknown when the FCC will issue its ruling. [DE 30
12
     at 5-6]. But a finding of delay is not warranted here. Plaintiff attempts to confuse this
13
     court by suggesting that some expansive rulemaking must be completed in order to
14
     decide this issue. It does not. Instead, the FCC need only respond to a discrete petition
15
     that would determine this precise issue, filed by an alliance that includes Defendant
16
     FFC’s text message vendor. Moreover, as recently as two days before the filing of this
17
     Reply, various FCC Commissioners and senior staff are actively taking meetings to
18
19   discuss this Petition. See FCC CG Docket No. 02-278, Petition for Clarification of the

20   P2P Alliance, Notice of ex parte presentations, Mar. 7, 2019; Sep. 20, 2018; cf. Barrera,

21   2014 U.S. Dist. LEXIS 65800 at *9 (holding no delay where although the FCC had not

22   started to receiving comments yet, rather, comments were due soon). The Petition is

23   widely supported by groups representing a variety of diverse and disparate causes,
24   including Vote.org, the National Association for Equal Opportunity in Higher Education
25   (NAFEO) the Voice on the Net Coalition, the National Association for the Advancement
26   of Colored People (NAACP), and the Republican National Committee (RNC). See CG
27   Docket No. 02-278, Comments by Vote.org (Jun. 22, 2018); Comments by NAFEO (Jul.
28   9, 2018); Comments by VON (Jun. 22, 2018); Comments by NAACP (Jul. 6, 2018);


                                                -5-
       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 6 of 7



 1   Comments by RNC (Jun. 22, 2018). Furthermore, there is no alleged ongoing violation
 2   continually harming Plaintiff. Accordingly, any delay that a stay will bring will not cause
 3   any additional alleged harm to Plaintiff. Barrera, 2014 U.S. Dist. LEXIS 65800 at *9
 4   Additionally, because the case is at its early stages, this too militates against a finding
 5   that delay will harm Plaintiff. Finally, staying the litigation preserves judicial resources
 6   because continuing the litigation risks brings with it the that the FCC may issue a
 7   decision that will undermine this Court’s decision. Id; see also Wright, 2015 U.S. Dist.
 8
     LEXIS 185952, *8 (granting stay pending ruling from FCC despite acknowledging that
 9
     some delay will result because of the importance of uniform rules and not permitting
10
     splits in authority among the various courts to develop on the issue).
11
            This Court should grant the stay and allow the FCC to issue its ruling governing
12
     Peer-to-Peer software technology.
13
     II.    CONCLUSION
14
            Based upon the foregoing, Defendants respectfully renew their request that this
15
     Court stay this case pending referral to the Federal Communications Commission for its
16
     determination of whether a peer-to-peer text message system, such as the one utilized by
17
     their contractor, and other similarly situated clients of vendors providing peer-to-peer text
18
19   message services, is an unlawful dialing system under the TCPA.

20          RESPECTFULLY submitted this 8th day of March, 2019.

21                                             BERGIN, FRAKES, SMALLEY &
22                                             OBERHOLTZER, PLLC

23                                             By: /s/ Brian M. Bergin
24                                             Brian M. Bergin
                                               4343 E. Camelback Road, Suite 210
25                                             Phoenix, Arizona 85018
                                               Attorneys for Faith and Freedom Coalition, Inc.,
26
                                               and Ralph Reed
27
28


                                                 -6-
       Case 2:19-cv-00014-DLR Document 37 Filed 03/08/19 Page 7 of 7



 1                                            HOLTZMAN VOGEL JOSEFIAK
 2                                            TORCHINSKY PLLC

 3                                            By: /s/ Steve Roberts Esq.
                                              Jason Torchinsky
 4
                                              Steve Roberts
 5                                            Holtzman Vogel Josefiak Torchinsksy
                                              45 North Hill Drive, #100
 6
                                              Warrenton, Virginia 20186
 7                                            Pro Hac Vice Counsel for Defendants
                                              FFC & Reed
 8
 9                               CERTIFICATE OF SERVICE
10          I hereby certify that on March 8, 2019, I caused the foregoing document to be

11   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and

12   transmittal of a Notice of Electronic Filing to the following CM/ECF Registrants:

13          Frank S. Heden                           Manuel Hiraldo
14          Hedin Hall LLP                           Hiraldo PA
            1395 Brickell Avenue #900                401 E. Los Olas Blvd #1400
15          Miami, FL 33131                          Ft. Lauderdale, FL 33301
16          fheden@hedinhall.com                     Counsel for Plaintiff
            Counsel for Plaintiff
17                                                   Michael Eisenband
18          Ignacio J. Hiraldo                       Eisenband Law PA
            JH Law                                   515 E. Las Olas Blvd #120
19          1200 Brickell Avenue #1950               Ft. Lauderdale, FL 33301
            Miami, FL 33131                          Counsel for Plaintiff
20
            ijhiraldo@ijhlaw.com
21          Counsel for Plaintiff                    Jason Torchinsky
                                                     Steve Roberts
22
                                                     Holtzman Vogel Josefiak Torchinsksy
23                                                   45 North Hill Drive, #100
                                                     Warrenton, Virginia 20186
24                                                   Co-Counsel for Defendants FFC & Reed
25
26   By: /s/ Kristine Berry
27
28


                                               -7-
